DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.

Response to Amendment
The Amendment filed 11 July 2022 has been entered.  Claims 1 – 10 remain pending in the application.  Claims 11 – 20 are new claims commensurate in scope with claim 1 and therefore are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2016/0240422 A1) in view of Kosakai (WO 2016/158110 A1, referencing US 2018/0108555 A1 as an English language equivalent thereof).
	Regarding claim 1, Takahashi discloses an electrostatic chuck (“electrostatic chuck device”, e.g. “electrostatic chuck device” 10: e.g. Fig. 1; ¶¶ [0017] – [0140]), comprising: 
	a ceramic dielectric substrate (“mounting plate” 17: e.g. Fig. 1; ¶¶ [0025] – [0031], [0035], [0042], [0048], [0075], [0079], [0080], [0094], [0096] – [0099], [0101], [0103], [0131]); 
	a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“cooling base portion”, e.g. “cooling base portion” 12: e.g. Fig. 1; ¶¶ [0015] – [0019], [0024], [0025], [0041], [0051], [0054] – [0058], [0060], [0064], [0065], [0071], [0072], [0081], [0087], [0088], [0094], [0104] – [0106], [0108] – [0113], [0119], [0126]); and 
	a bonding layer including a resin material and being provided between the ceramic dielectric substrate and the base plate (“organic adhesive layer”, e.g. “organic adhesive layer” 16: e.g. Fig. 1; ¶¶ [0013], [0014], [0017] – [0019], [0024], [0025], [0081] – [0094], [0108] – [0110], [0112], [0130]),
	wherein the ceramic dielectric substrate includes an upper surface for receiving a workpiece thereon and a lower surface which is bonded to the base plate by the bonding layer (“top surface”/“first main surface” and “bottom surface”/“second main surface”, respectively, e.g. “top surface”/“first main surface” 17a and “bottom surface”/“second main surface” 17b e.g. Fig. 1; ¶¶ [0025], [0028], [0029], [0048], [0075], [0080], [0094], [0098]).
	Although Takahashi is not explicit as to outer edge portions of the ceramic dielectric substrate extending continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge regions is substantially constant, this feature would have been obvious in view of Kosakai.
	Kosakai discloses an electrostatic chuck (“electrostatic chuck device”, e.g. “electrostatic chuck device” 1A: e.g. Fig. 1; ¶¶ [0005] – [033], [0044] – [0093], [0175] – [0202]), comprising: 
	a ceramic dielectric substrate (“first ceramic plate”, e.g. “placing plate” 11: e.g. Fig. 1; ¶¶ [0010] – [0014], [0016], [0018], [0019], [0022], [0024], [0025], [0028], [0029], [0047], [0050] – [0056], [0058] – [0060], [0064], [0069], [0074], [0078], [0088], [0089], [0186]); 
	a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“temperature regulating base”, e.g. “temperature regulating base” 3: e.g. Fig. 1; ¶¶ [0011], [0013], [0016], [0017], [0024], [0045], [0046], [0053], [0063], [0073] – [0078], [0082], [0086], [0087], [0179]); and 
	a bonding layer including a resin material and being provided between the ceramic dielectric substrate and the base plate (“adhesive layer”, e.g. “adhesive layer” 8: e.g. Fig. 1; ¶¶ [0016], [0045], [0055], [0056], [0077], [0082] – [0087], [0091], [0184]),
	wherein the ceramic dielectric substrate includes an upper surface for receiving a workpiece thereon and a lower surface which is bonded to the base plate by the bonding layer (“upper surface”/“placement surface” and “surface on the other side”/“lower surface”, respectively, e.g. “placement surface” 19 and “lower surface” 11a e.g. Fig. 1; ¶¶ [0010], [0045] – [0049], [0051], [0052], [0055], [0061], [0081], [0082], [0087], [0088], [0187], [0200]), and wherein outer edge portions of the ceramic dielectric substrate extend continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge portions is substantially constant (“peripheral wall” 17 having a function of preventing leakage of cooling gas: e.g. Fig. 1; ¶¶ [0014], [0025], [0049], [0088], [0190]).
	Kosakai discloses the outer edge portions provide substantially constant thickness in order to support a semiconductor wafer and to prevent leakage of cooling gas used to increase transfer between the electrostatic chuck and the semiconductor wafer during processing (as a function of the “peripheral wall” 17: e.g. Fig. 1; ¶¶ [0049], [0088]).  
	Takahashi discloses “protrusions” 17c in the upper surface define outer edge portions of the ceramic dielectric substrate (e.g. Fig. 1; ¶¶ [0028], [0098]) but does not limit the configuration thereof beyond being provided at regular intervals (e.g. Fig. 1; ¶ [0028]).
	Therefore, it would have been obvious to modify Takahashi’s ceramic dielectric substrate such that outer edge portions of the ceramic dielectric substrate extend continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge regions is substantially constant as Kosakai suggests, the motivation being to provide an electrostatic chuck useful for increasing heat transfer between the electrostatic chuck and a semiconductor wafer being processed thereon.
	Although Takahashi does not explicitly state the electrostatic chuck is configured to be used in cryogenic conditions at -60 °C or less or at least one of the first to sixth conditions is satisfied, Takahashi’s bonding layer includes, e.g., a silicone resin comprising a siloxane skeleton with alkyl functional groups, wherein the silicone resin further includes an inorganic filler, e.g. Al2O3 (e.g. ¶¶ [0081] – [0092]).  With respect to the alkyl groups, Takahashi states the alkyl has the formula CnH2n+1 where n is an integer (e.g. ¶¶ [0083] – [0085]).  Though not expressly stated, one of ordinary skill in the art would have therefore understood the alkyl group genus includes methyl, ethyl, propyl, butyl, pentyl, hexyl, etc., functional groups.
	The instant specification states the following regarding the bonding layer (e.g. p. 12, l. 25, to p. 13, l. 29):
	The bonding layer 60 includes a resin material. In the embodiment, the bonding layer 60 is configured so that the flexibility at a cryogenic temperature can be maintained. For example, the bonding layer 60 is a silicone-based, acrylic-based, modified silicone-based, or epoxy-based high polymer material30 and includes a high polymer material having at least one of carbon (C), hydrogen (H), nitrogen (N), silicon (Si), or oxygen (O) as a major component. 
	Here, in this specification, "cryogenic" refers to a low-temperature environment of -60 °C or less. Specifically,35 "cryogenic" refers to -60 °C to -120 °C. 
	It is favorable for the bonding layer 60 to include silicone.13 By the bonding layer 60 including silicone having excellent flexibility, the flexibility of the bonding layer 60 is maintained easily in a cryogenic environment. The breakage of the ceramic dielectric substrate 11 and the peeling from the base5 plate 50 of the ceramic dielectric substrate 11 in a cryogenic environment can be suppressed more reliably thereby. 
	The bonding layer 60 may include silicone having a molecular structure in which various functional groups are bonded to a siloxane skeleton. More specifically, it is favorable10 for the functional group bonded to the siloxane skeleton to include, for example, at least one of a methyl group, an ethyl group, a propyl group, a butyl group, a phenyl group, or a hexyl group. By the bonding layer 60 including silicone including such a functional group, the cold resistance, the strength, the15 elongation percentage, etc., of the bonding layer 60 in a cryogenic environment can be increased. 
	It is favorable for the bonding layer 60 to further include an inorganic filler. By the bonding layer 60 further including an inorganic filler, the in-plane temperature uniformity of the20 object W in a cryogenic environment can be increased. 
	It is favorable for the inorganic filler to include at least one compound including at least one element of silicon (Si) or aluminum (Al) and at least one element of carbon (C), nitrogen (N), or oxygen (O). More specifically, it is favorable for the25 inorganic filler to include, for example, at least one of Al2O3, SiC, AIN, Si3N4, AION, SIALON, or SiO2. By the bonding layer 60 including such an inorganic filler, the thermal conductivity and/or stability of mechanical characteristics of the bonding layer 60 in a cryogenic environment can be increased.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  
	Comparing Takahashi’s bonding layer to the bonding layer in the instant specification, it is observed the compositions thereof are substantially the same, or at least encompass those readily understood within the genus thereof.  Additionally, Takahashi’s ceramic dielectric substrate includes, e.g., aluminum oxide (e.g. ¶¶ [0027], [0096], [0097]), and Takahashi’s base plate metal is aluminum (e.g. ¶ [0056]).  The instant specification makes similar disclosures for the ceramic dielectric substrate and the base plate metal (e.g. p. 9, ll. 12 – 27; p. 10, ll. 2 4 – 7, 14 – 35; p. 13, l. 30 – 31).
	In view of the similar structures and composition Takahashi discloses in comparison to the instant specification, per the modification to include features as Kosakai suggests, a prima facie case of obviousness has been established regarding the electrostatic chuck being configured to be used in cryogenic conditions at -60 °C or less and at least one of the following first to sixth conditions being satisfied: 
	First condition: An elongation percentage α1 of the bonding layer at -60 °C is not less than 120%; 
	Second condition: A ratio α1/ α2 of the elongation percentage α1 to an elongation percentage α2 of the bonding layer at 25 °C is not less than 0.60; 
	Third condition: A bonding strength β1 of the bonding layer at -60 °C is not less than 0.4 MPa and not more than 10 MPa; 
	Fourth condition: A ratio β1/β2 of the bonding strength β1 to a bonding strength β2 of the bonding layer at 25 °C is not less than 0.6 and not more than 10; 
	Fifth condition: An elastic modulus γ1 of the bonding layer at -60 °C is not less than 0.1 MPa and not more than 10 MPa; 
	Sixth condition: A ratio γ1/γ2 of the elastic modulus γ1 to an elastic modulus γ2 of the bonding layer at 25 °C is not less than 0.6 and not more than 30.
	Regarding claim 2, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the elongation percentage α1 being 175% or more.
	Regarding claim 3, in addition to the limitations of claim 2, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the elongation percentage α1 being 200% or more.
	Regarding claim 4, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the ratio α1/α2 being 0.80 or more.
	Regarding claim 5, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the bonding strength β1 being not less than 0.4 MPa and not more than 2.0 MPa.
	Regarding claim 6, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the ratio β1/β2 being 0.8 or more.
	Regarding claim 7, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the elastic modulus γ1 being 0.3 MPa or more.
	Regarding claim 8, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the ratio γ1/γ2 being 0.8 or more.
	Regarding claim 9, in addition to the limitations of claim 1, Takahashi discloses the ceramic dielectric substrate includes, e.g., aluminum oxide (e.g. ¶¶ [0027], [0096], [0097]).
	Regarding claim 10, in addition to the limitations of claim 9, as discussed in the 35 U.S.C. 103 rejection of claim 9 in view of Takahashi and Kosakai, Takahashi discloses the ceramic dielectric includes aluminum oxide (e.g. ¶¶ [0027], [0096], [0097]).
	Regarding claim 11, Takahashi discloses an electrostatic chuck (“electrostatic chuck device”, e.g. “electrostatic chuck device” 10: e.g. Fig. 1; ¶¶ [0017] – [0140]), comprising: 
	a ceramic dielectric substrate (“mounting plate” 17: e.g. Fig. 1; ¶¶ [0025] – [0031], [0035], [0042], [0048], [0075], [0079], [0080], [0094], [0096] – [0099], [0101], [0103], [0131]); 
	a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“cooling base portion”, e.g. “cooling base portion” 12: e.g. Fig. 1; ¶¶ [0015] – [0019], [0024], [0025], [0041], [0051], [0054] – [0058], [0060], [0064], [0065], [0071], [0072], [0081], [0087], [0088], [0094], [0104] – [0106], [0108] – [0113], [0119], [0126]); and 
	a bonding layer including a resin material and being provided between the ceramic dielectric substrate and the base plate (“organic adhesive layer”, e.g. “organic adhesive layer” 16: e.g. Fig. 1; ¶¶ [0013], [0014], [0017] – [0019], [0024], [0025], [0081] – [0094], [0108] – [0110], [0112], [0130]),
	wherein the ceramic dielectric substrate includes an upper surface for receiving a workpiece thereon and a lower surface which is bonded to the base plate by the bonding layer (“top surface”/“first main surface” and “bottom surface”/“second main surface”, respectively, e.g. “top surface”/“first main surface” 17a and “bottom surface”/“second main surface” 17b e.g. Fig. 1; ¶¶ [0025], [0028], [0029], [0048], [0075], [0080], [0094], [0098]).
	Although Takahashi is not explicit as to outer edge portions of the ceramic dielectric substrate extending continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge regions is substantially constant, this feature would have been obvious in view of Kosakai.
	Kosakai discloses an electrostatic chuck (“electrostatic chuck device”, e.g. “electrostatic chuck device” 1A: e.g. Fig. 1; ¶¶ [0005] – [033], [0044] – [0093], [0175] – [0202]), comprising: 
	a ceramic dielectric substrate (“first ceramic plate”, e.g. “placing plate” 11: e.g. Fig. 1; ¶¶ [0010] – [0014], [0016], [0018], [0019], [0022], [0024], [0025], [0028], [0029], [0047], [0050] – [0056], [0058] – [0060], [0064], [0069], [0074], [0078], [0088], [0089], [0186]); 
	a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“temperature regulating base”, e.g. “temperature regulating base” 3: e.g. Fig. 1; ¶¶ [0011], [0013], [0016], [0017], [0024], [0045], [0046], [0053], [0063], [0073] – [0078], [0082], [0086], [0087], [0179]); and 
	a bonding layer including a resin material and being provided between the ceramic dielectric substrate and the base plate (“adhesive layer”, e.g. “adhesive layer” 8: e.g. Fig. 1; ¶¶ [0016], [0045], [0055], [0056], [0077], [0082] – [0087], [0091], [0184]),
	wherein the ceramic dielectric substrate includes an upper surface for receiving a workpiece thereon and a lower surface which is bonded to the base plate by the bonding layer (“upper surface”/“placement surface” and “surface on the other side”/“lower surface”, respectively, e.g. “placement surface” 19 and “lower surface” 11a e.g. Fig. 1; ¶¶ [0010], [0045] – [0049], [0051], [0052], [0055], [0061], [0081], [0082], [0087], [0088], [0187], [0200]), and wherein outer edge portions of the ceramic dielectric substrate extend continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge portions is substantially constant (“peripheral wall” 17 having a function of preventing leakage of cooling gas: e.g. Fig. 1; ¶¶ [0014], [0025], [0049], [0088], [0190]).
	Kosakai discloses the outer edge portions provide substantially constant thickness in order to support a semiconductor wafer and to prevent leakage of cooling gas used to increase transfer between the electrostatic chuck and the semiconductor wafer during processing (as a function of the “peripheral wall” 17: e.g. Fig. 1; ¶¶ [0049], [0088]).  
	Takahashi discloses “protrusions” 17c in the upper surface define outer edge portions of the ceramic dielectric substrate (e.g. Fig. 1; ¶¶ [0028], [0098]) but does not limit the configuration thereof beyond being provided at regular intervals (e.g. Fig. 1; ¶ [0028]).
	Therefore, it would have been obvious to modify Takahashi’s ceramic dielectric substrate such that outer edge portions of the ceramic dielectric substrate extend continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge regions is substantially constant as Kosakai suggests, the motivation being to provide an electrostatic chuck useful for increasing heat transfer between the electrostatic chuck and a semiconductor wafer being processed thereon.
	Although Takahashi does not explicitly state the electrostatic chuck is configured to be used in cryogenic conditions at -60 °C or less or the bonding layer featuring an elongation percentage, ratio of elongation percentages, elastic modulus, or ratio of elastic moduli as recited in claim 11, Takahashi’s bonding layer includes, e.g., a silicone resin comprising a siloxane skeleton with alkyl functional groups, wherein the silicone resin further includes an inorganic filler, e.g. Al2O3 (e.g. ¶¶ [0081] – [0092]).  With respect to the alkyl groups, Takahashi states the alkyl has the formula CnH2n+1 where n is an integer (e.g. ¶¶ [0083] – [0085]).  Though not expressly stated, one of ordinary skill in the art would have therefore understood the alkyl group genus includes methyl, ethyl, propyl, butyl, pentyl, hexyl, etc., functional groups.
	The instant specification states the following regarding the bonding layer (e.g. p. 12, l. 25, to p. 13, l. 29):
	The bonding layer 60 includes a resin material. In the embodiment, the bonding layer 60 is configured so that the flexibility at a cryogenic temperature can be maintained. For example, the bonding layer 60 is a silicone-based, acrylic-based, modified silicone-based, or epoxy-based high polymer material30 and includes a high polymer material having at least one of carbon (C), hydrogen (H), nitrogen (N), silicon (Si), or oxygen (O) as a major component. 
	Here, in this specification, "cryogenic" refers to a low-temperature environment of -60 °C or less. Specifically,35 "cryogenic" refers to -60 °C to -120 °C. 
	It is favorable for the bonding layer 60 to include silicone.13 By the bonding layer 60 including silicone having excellent flexibility, the flexibility of the bonding layer 60 is maintained easily in a cryogenic environment. The breakage of the ceramic dielectric substrate 11 and the peeling from the base5 plate 50 of the ceramic dielectric substrate 11 in a cryogenic environment can be suppressed more reliably thereby. 
	The bonding layer 60 may include silicone having a molecular structure in which various functional groups are bonded to a siloxane skeleton. More specifically, it is favorable10 for the functional group bonded to the siloxane skeleton to include, for example, at least one of a methyl group, an ethyl group, a propyl group, a butyl group, a phenyl group, or a hexyl group. By the bonding layer 60 including silicone including such a functional group, the cold resistance, the strength, the15 elongation percentage, etc., of the bonding layer 60 in a cryogenic environment can be increased. 
	It is favorable for the bonding layer 60 to further include an inorganic filler. By the bonding layer 60 further including an inorganic filler, the in-plane temperature uniformity of the20 object W in a cryogenic environment can be increased. 
	It is favorable for the inorganic filler to include at least one compound including at least one element of silicon (Si) or aluminum (Al) and at least one element of carbon (C), nitrogen (N), or oxygen (O). More specifically, it is favorable for the25 inorganic filler to include, for example, at least one of Al2O3, SiC, AIN, Si3N4, AION, SIALON, or SiO2. By the bonding layer 60 including such an inorganic filler, the thermal conductivity and/or stability of mechanical characteristics of the bonding layer 60 in a cryogenic environment can be increased.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  
	Comparing Takahashi’s bonding layer to the bonding layer in the instant specification, it is observed the compositions thereof are substantially the same, or at least encompass those readily understood within the genus thereof.  Additionally, Takahashi’s ceramic dielectric substrate includes, e.g., aluminum oxide (e.g. ¶¶ [0027], [0096], [0097]), and Takahashi’s base plate metal is aluminum (e.g. ¶ [0056]).  The instant specification makes similar disclosures for the ceramic dielectric substrate and the base plate metal (e.g. p. 9, ll. 12 – 27; p. 10, ll. 2 4 – 7, 14 – 35; p. 13, l. 30 – 31).
	In view of the similar structures and composition Takahashi discloses in comparison to the instant specification, per the modification to include features as Kosakai suggests, a prima facie case of obviousness has been established regarding the electrostatic chuck being configured to be used in cryogenic conditions at -60 °C or less and features an elongation percentage α1 of the bonding layer at -60 °C is not less than 120%, a ratio α1/ α2 of the elongation percentage α1 to an elongation percentage α2 of the bonding layer at 25 °C is not less than 0.60, an elastic modulus γ1 of the bonding layer at -60 °C is not less than 0.1 MPa and not more than 10 MPa, and a ratio γ1/γ2 of the elastic modulus γ1 to an elastic modulus γ2 of the bonding layer at 25 °C is not less than 0.6 and not more than 30.
	Regarding claim 12, in addition to the limitations of claim 11, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the elongation percentage α1 being 175% or more.
	Regarding claim 13, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the elongation percentage α1 being 200% or more.
	Regarding claim 14, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the ratio α1/α2 being 0.80 or more.
	Regarding claim 15, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the elastic modulus γ1 being 0.3 MPa or more.
	Regarding claim 16, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the ratio γ1/γ2 being 0.8 or more.
	Regarding claim 17, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding a bonding strength β1 of the bonding layer at
-60 °C is not less than 0.4 MPa and not more than 10 MPa.
	Regarding claim 18, in addition to the limitations of claim 17, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding a ratio β1/β2 of the bonding strength β1 to a
bonding strength β2 of the bonding layer at 25 °C is not less than 0.6 and not more than 10.	Regarding claim 19, in addition to the limitations of claim 17, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the bonding strength β1 being not less than 0.4 MPa and not more than 2.0 MPa.
	Regarding claim 20, in addition to the limitations of claim 18, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the ratio β1/β2 is 0.8 or more.
	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kosakai and Fish (US 2009/0305489 A1).
	Regarding claim 1, Takahashi discloses an electrostatic chuck (“electrostatic chuck device”, e.g. “electrostatic chuck device” 10: e.g. Fig. 1; ¶¶ [0017] – [0140]), comprising: 
	a ceramic dielectric substrate (“mounting plate” 17: e.g. Fig. 1; ¶¶ [0025] – [0031], [0035], [0042], [0048], [0075], [0079], [0080], [0094], [0096] – [0099], [0101], [0103], [0131]); 
	a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“cooling base portion”, e.g. “cooling base portion” 12: e.g. Fig. 1; ¶¶ [0015] – [0019], [0024], [0025], [0041], [0051], [0054] – [0058], [0060], [0064], [0065], [0071], [0072], [0081], [0087], [0088], [0094], [0104] – [0106], [0108] – [0113], [0119], [0126]); and 
	a bonding layer including a resin material and being provided between the ceramic dielectric substrate and the base plate (“organic adhesive layer”, e.g. “organic adhesive layer” 16: e.g. Fig. 1; ¶¶ [0013], [0014], [0017] – [0019], [0024], [0025], [0081] – [0094], [0108] – [0110], [0112], [0130]),
	wherein the ceramic dielectric substrate includes an upper surface for receiving a workpiece thereon and a lower surface which is bonded to the base plate by the bonding layer (“top surface”/“first main surface” and “bottom surface”/“second main surface”, respectively, e.g. “top surface”/“first main surface” 17a and “bottom surface”/“second main surface” 17b e.g. Fig. 1; ¶¶ [0025], [0028], [0029], [0048], [0075], [0080], [0094], [0098]).
	Although Takahashi does not explicitly state the electrostatic chuck is configured to be used in cryogenic conditions at -60 °C or less, this feature would have been obvious in view of Fish.
	Fish discloses an electrostatic chuck (e.g. ¶¶ [0017] – [0041]) comprising: a ceramic dielectric substrate (“top layer” of alumina: e.g. ¶¶ [0027], [0032], [0038]); a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“bottom layer” of aluminum composite material: e.g. ¶¶ [0018], [0019], [0027], [0028], [0031] – [0033], [0035], [0038], [0039]); and a bonding layer including a resin material being provided between the ceramic dielectric substrate and the base plate (“bonding material”: e.g. ¶¶ [0027], [0028], [0030]), wherein the electrostatic chuck is configured to be used in cryogenic conditions at -60 °C or less, e.g. down to -270 °C (“operating range of ±270°C”: e.g. ¶¶ [0028], [0029]).
	Fish states most electrostatic chucks have narrow operating temperature ranges, and thus limited usefulness, due to the fact that a bonding layer fails between a ceramic dielectric substrate and a base plate when thermal expansion coefficients are not sufficiently matched, whereby Fish’s construction of an electrostatic chuck as described above resolves such issues and provides a wide operating temperature range and thus maximizes usefulness of the electrostatic chuck (e.g. ¶¶ [0009] – [0016], [0027] – [0032]).
	Therefore, it would have been obvious to modify Takahashi’s electrostatic chuck to be configured to be used in cryogenic conditions at -60 °C or less, e.g. down to -270 °C, as Fish suggests, the motivation being to increase the usefulness of the electrostatic chuck.
	Although Takahashi and Fish are not explicit as to outer edge portions of the ceramic dielectric substrate extending continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge regions is substantially constant, this feature would have been obvious in view of Kosakai.
	Kosakai discloses an electrostatic chuck (“electrostatic chuck device”, e.g. “electrostatic chuck device” 1A: e.g. Fig. 1; ¶¶ [0005] – [033], [0044] – [0093], [0175] – [0202]), comprising: 
	a ceramic dielectric substrate (“first ceramic plate”, e.g. “placing plate” 11: e.g. Fig. 1; ¶¶ [0010] – [0014], [0016], [0018], [0019], [0022], [0024], [0025], [0028], [0029], [0047], [0050] – [0056], [0058] – [0060], [0064], [0069], [0074], [0078], [0088], [0089], [0186]); 
	a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“temperature regulating base”, e.g. “temperature regulating base” 3: e.g. Fig. 1; ¶¶ [0011], [0013], [0016], [0017], [0024], [0045], [0046], [0053], [0063], [0073] – [0078], [0082], [0086], [0087], [0179]); and 
	a bonding layer including a resin material and being provided between the ceramic dielectric substrate and the base plate (“adhesive layer”, e.g. “adhesive layer” 8: e.g. Fig. 1; ¶¶ [0016], [0045], [0055], [0056], [0077], [0082] – [0087], [0091], [0184]),
	wherein the ceramic dielectric substrate includes an upper surface for receiving a workpiece thereon and a lower surface which is bonded to the base plate by the bonding layer (“upper surface”/“placement surface” and “surface on the other side”/“lower surface”, respectively, e.g. “placement surface” 19 and “lower surface” 11a e.g. Fig. 1; ¶¶ [0010], [0045] – [0049], [0051], [0052], [0055], [0061], [0081], [0082], [0087], [0088], [0187], [0200]), and wherein outer edge portions of the ceramic dielectric substrate extend continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge portions is substantially constant (“peripheral wall” 17 having a function of preventing leakage of cooling gas: e.g. Fig. 1; ¶¶ [0014], [0025], [0049], [0088], [0190]).
	Kosakai discloses the outer edge portions provide substantially constant thickness in order to support a semiconductor wafer and to prevent leakage of cooling gas used to increase transfer between the electrostatic chuck and the semiconductor wafer during processing (as a function of the “peripheral wall” 17: e.g. Fig. 1; ¶¶ [0049], [0088]).  
	Takahashi discloses “protrusions” 17c in the upper surface define outer edge portions of the ceramic dielectric substrate (e.g. Fig. 1; ¶¶ [0028], [0098]) but does not limit the configuration thereof beyond being provided at regular intervals (e.g. Fig. 1; ¶ [0028]).
	Therefore, it would have been obvious to modify Takahashi and Fish’s ceramic dielectric substrate such that outer edge portions of the ceramic dielectric substrate extend continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge regions is substantially constant as Kosakai suggests, the motivation being to provide an electrostatic chuck useful for increasing heat transfer between the electrostatic chuck and a semiconductor wafer being processed thereon.
	Although Takahashi and Fish do not explicitly state at least one of the first to sixth conditions is satisfied, Takahashi’s bonding layer includes, e.g., a silicone resin comprising a siloxane skeleton with alkyl functional groups, wherein the silicone resin further includes an inorganic filler, e.g. Al2O3 (e.g. ¶¶ [0081] – [0092]).  With respect to the alkyl groups, Takahashi states the alkyl has the formula CnH2n+1 where n is an integer (e.g. ¶¶ [0083] – [0085]).  Though not expressly stated, one of ordinary skill in the art would have therefore understood the alkyl group genus includes methyl, ethyl, propyl, butyl, pentyl, hexyl, etc., functional groups.
	The instant specification states the following regarding the bonding layer (e.g. p. 12, l. 25, to p. 13, l. 29):
	The bonding layer 60 includes a resin material. In the embodiment, the bonding layer 60 is configured so that the flexibility at a cryogenic temperature can be maintained. For example, the bonding layer 60 is a silicone-based, acrylic-based, modified silicone-based, or epoxy-based high polymer material30 and includes a high polymer material having at least one of carbon (C), hydrogen (H), nitrogen (N), silicon (Si), or oxygen (O) as a major component. 
	Here, in this specification, "cryogenic" refers to a low-temperature environment of -60 °C or less. Specifically,35 "cryogenic" refers to -60 °C to -120 °C. 
	It is favorable for the bonding layer 60 to include silicone.13 By the bonding layer 60 including silicone having excellent flexibility, the flexibility of the bonding layer 60 is maintained easily in a cryogenic environment. The breakage of the ceramic dielectric substrate 11 and the peeling from the base5 plate 50 of the ceramic dielectric substrate 11 in a cryogenic environment can be suppressed more reliably thereby. 
	The bonding layer 60 may include silicone having a molecular structure in which various functional groups are bonded to a siloxane skeleton. More specifically, it is favorable10 for the functional group bonded to the siloxane skeleton to include, for example, at least one of a methyl group, an ethyl group, a propyl group, a butyl group, a phenyl group, or a hexyl group. By the bonding layer 60 including silicone including such a functional group, the cold resistance, the strength, the15 elongation percentage, etc., of the bonding layer 60 in a cryogenic environment can be increased. 
	It is favorable for the bonding layer 60 to further include an inorganic filler. By the bonding layer 60 further including an inorganic filler, the in-plane temperature uniformity of the20 object W in a cryogenic environment can be increased. 
	It is favorable for the inorganic filler to include at least one compound including at least one element of silicon (Si) or aluminum (Al) and at least one element of carbon (C), nitrogen (N), or oxygen (O). More specifically, it is favorable for the25 inorganic filler to include, for example, at least one of Al2O3, SiC, AIN, Si3N4, AION, SIALON, or SiO2. By the bonding layer 60 including such an inorganic filler, the thermal conductivity and/or stability of mechanical characteristics of the bonding layer 60 in a cryogenic environment can be increased.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  
	Comparing Takahashi’s bonding layer to the bonding layer in the instant specification, it is observed the compositions thereof are substantially the same, or at least encompass those readily understood within the genus thereof.  Additionally, Takahashi’s ceramic dielectric substrate includes, e.g., aluminum oxide (e.g. ¶¶ [0027], [0096], [0097]), and Takahashi’s base plate metal is aluminum (e.g. ¶ [0056]).  Fish describes similar materials for the ceramic dielectric substrate and base plate metal (e.g. ¶¶ [0018], [0019], [0027] – [0033], [0035], [0038], [0039]).  The instant specification makes similar disclosures for the ceramic dielectric substrate and the base plate metal (e.g. p. 9, ll. 12 – 27; p. 10, ll. 2 4 – 7, 14 – 35; p. 13, l. 30 – 31).
	In view of the similar structures and composition Takahashi and Fish disclose in comparison to the instant specification, a prima facie case of obviousness has been established regarding at least one of the following first to sixth conditions being satisfied: 
	First condition: An elongation percentage α1 of the bonding layer at -60 °C is not less than 120%; 
	Second condition: A ratio α1/ α2 of the elongation percentage α1 to an elongation percentage α2 of the bonding layer at 25 °C is not less than 0.60; 
	Third condition: A bonding strength β1 of the bonding layer at -60 °C is not less than 0.4 MPa and not more than 10 MPa; 
	Fourth condition: A ratio β1/β2 of the bonding strength β1 to a bonding strength β2 of the bonding layer at 25 °C is not less than 0.6 and not more than 10; 
	Fifth condition: An elastic modulus γ1 of the bonding layer at -60 °C is not less than 0.1 MPa and not more than 10 MPa; 
	Sixth condition: A ratio γ1/γ2 of the elastic modulus γ1 to an elastic modulus γ2 of the bonding layer at 25 °C is not less than 0.6 and not more than 30.
	Regarding claim 2, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Fish, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of anticipation and/or obviousness is established regarding the elongation percentage α1 being 175% or more.
	Regarding claim 3, in addition to the limitations of claim 2, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Fish, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of anticipation and/or obviousness is established regarding the elongation percentage α1 being 200% or more.
	Regarding claim 4, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Fish, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of anticipation and/or obviousness is established regarding the ratio α1/α2 being 0.80 or more.
	Regarding claim 5, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Fish, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of anticipation and/or obviousness is established regarding the bonding strength β1 being not less than 0.4 MPa and not more than 2.0 MPa.
	Regarding claim 6, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Fish, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of anticipation and/or obviousness is established regarding the ratio β1/β2 being 0.8 or more.
	Regarding claim 7, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Fish, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of anticipation and/or obviousness is established regarding the elastic modulus γ1 being 0.3 MPa or more.
	Regarding claim 8, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Takahashi and Fish, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of anticipation and/or obviousness n is established regarding the ratio γ1/γ2 being 0.8 or more.
	Regarding claim 9, in addition to the limitations of claim 1, Takahashi discloses the ceramic dielectric substrate includes, e.g., aluminum oxide (e.g. ¶¶ [0027], [0096], [0097]).
	Regarding claim 10, in addition to the limitations of claim 9, as discussed in the 35 U.S.C. 103 rejection of claim 9 in view of Takahashi and Fish, Takahashi discloses the ceramic dielectric includes aluminum oxide (e.g. ¶¶ [0027], [0096], [0097]).
	Regarding claim 11, Takahashi discloses an electrostatic chuck (“electrostatic chuck device”, e.g. “electrostatic chuck device” 10: e.g. Fig. 1; ¶¶ [0017] – [0140]), comprising: 
	a ceramic dielectric substrate (“mounting plate” 17: e.g. Fig. 1; ¶¶ [0025] – [0031], [0035], [0042], [0048], [0075], [0079], [0080], [0094], [0096] – [0099], [0101], [0103], [0131]); 
	a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“cooling base portion”, e.g. “cooling base portion” 12: e.g. Fig. 1; ¶¶ [0015] – [0019], [0024], [0025], [0041], [0051], [0054] – [0058], [0060], [0064], [0065], [0071], [0072], [0081], [0087], [0088], [0094], [0104] – [0106], [0108] – [0113], [0119], [0126]); and 
	a bonding layer including a resin material and being provided between the ceramic dielectric substrate and the base plate (“organic adhesive layer”, e.g. “organic adhesive layer” 16: e.g. Fig. 1; ¶¶ [0013], [0014], [0017] – [0019], [0024], [0025], [0081] – [0094], [0108] – [0110], [0112], [0130]),
	wherein the ceramic dielectric substrate includes an upper surface for receiving a workpiece thereon and a lower surface which is bonded to the base plate by the bonding layer (“top surface”/“first main surface” and “bottom surface”/“second main surface”, respectively, e.g. “top surface”/“first main surface” 17a and “bottom surface”/“second main surface” 17b e.g. Fig. 1; ¶¶ [0025], [0028], [0029], [0048], [0075], [0080], [0094], [0098]).
	Although Takahashi does not explicitly state the electrostatic chuck is configured to be used in cryogenic conditions at -60 °C or less, this feature would have been obvious in view of Fish.
	Fish discloses an electrostatic chuck (e.g. ¶¶ [0017] – [0041]) comprising: a ceramic dielectric substrate (“top layer” of alumina: e.g. ¶¶ [0027], [0032], [0038]); a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“bottom layer” of aluminum composite material: e.g. ¶¶ [0018], [0019], [0027], [0028], [0031] – [0033], [0035], [0038], [0039]); and a bonding layer including a resin material being provided between the ceramic dielectric substrate and the base plate (“bonding material”: e.g. ¶¶ [0027], [0028], [0030]), wherein the electrostatic chuck is configured to be used in cryogenic conditions at -60 °C or less, e.g. down to -270 °C (“operating range of ±270°C”: e.g. ¶¶ [0028], [0029]).
	Fish states most electrostatic chucks have narrow operating temperature ranges, and thus limited usefulness, due to the fact that a bonding layer fails between a ceramic dielectric substrate and a base plate when thermal expansion coefficients are not sufficiently matched, whereby Fish’s construction of an electrostatic chuck as described above resolves such issues and provides a wide operating temperature range and thus maximizes usefulness of the electrostatic chuck (e.g. ¶¶ [0009] – [0016], [0027] – [0032]).
	Therefore, it would have been obvious to modify Takahashi’s electrostatic chuck to be configured to be used in cryogenic conditions at -60 °C or less, e.g. down to -270 °C, as Fish suggests, the motivation being to increase the usefulness of the electrostatic chuck.
	Although Takahashi and Fish are not explicit as to outer edge portions of the ceramic dielectric substrate extending continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge regions is substantially constant, this feature would have been obvious in view of Kosakai.
	Kosakai discloses an electrostatic chuck (“electrostatic chuck device”, e.g. “electrostatic chuck device” 1A: e.g. Fig. 1; ¶¶ [0005] – [033], [0044] – [0093], [0175] – [0202]), comprising: 
	a ceramic dielectric substrate (“first ceramic plate”, e.g. “placing plate” 11: e.g. Fig. 1; ¶¶ [0010] – [0014], [0016], [0018], [0019], [0022], [0024], [0025], [0028], [0029], [0047], [0050] – [0056], [0058] – [0060], [0064], [0069], [0074], [0078], [0088], [0089], [0186]); 
	a base plate supporting the ceramic dielectric substrate, the base plate being made of a metal (“temperature regulating base”, e.g. “temperature regulating base” 3: e.g. Fig. 1; ¶¶ [0011], [0013], [0016], [0017], [0024], [0045], [0046], [0053], [0063], [0073] – [0078], [0082], [0086], [0087], [0179]); and 
	a bonding layer including a resin material and being provided between the ceramic dielectric substrate and the base plate (“adhesive layer”, e.g. “adhesive layer” 8: e.g. Fig. 1; ¶¶ [0016], [0045], [0055], [0056], [0077], [0082] – [0087], [0091], [0184]),
	wherein the ceramic dielectric substrate includes an upper surface for receiving a workpiece thereon and a lower surface which is bonded to the base plate by the bonding layer (“upper surface”/“placement surface” and “surface on the other side”/“lower surface”, respectively, e.g. “placement surface” 19 and “lower surface” 11a e.g. Fig. 1; ¶¶ [0010], [0045] – [0049], [0051], [0052], [0055], [0061], [0081], [0082], [0087], [0088], [0187], [0200]), and wherein outer edge portions of the ceramic dielectric substrate extend continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge portions is substantially constant (“peripheral wall” 17 having a function of preventing leakage of cooling gas: e.g. Fig. 1; ¶¶ [0014], [0025], [0049], [0088], [0190]).
	Kosakai discloses the outer edge portions provide substantially constant thickness in order to support a semiconductor wafer and to prevent leakage of cooling gas used to increase transfer between the electrostatic chuck and the semiconductor wafer during processing (as a function of the “peripheral wall” 17: e.g. Fig. 1; ¶¶ [0049], [0088]).  
	Takahashi discloses “protrusions” 17c in the upper surface define outer edge portions of the ceramic dielectric substrate (e.g. Fig. 1; ¶¶ [0028], [0098]) but does not limit the configuration thereof beyond being provided at regular intervals (e.g. Fig. 1; ¶ [0028]).
	Therefore, it would have been obvious to modify Takahashi and Fish’s ceramic dielectric substrate such that outer edge portions of the ceramic dielectric substrate extend continuously and uninterruptedly from the upper surface to the lower surface thereof such that a thickness between the upper surface and the lower surface at said outer edge regions is substantially constant as Kosakai suggests, the motivation being to provide an electrostatic chuck useful for increasing heat transfer between the electrostatic chuck and a semiconductor wafer being processed thereon.
	Although Takahashi and Fish do not explicitly state the bonding layer features an elongation percentage, ratio of elongation percentages, elastic modulus, or ratio of elastic moduli as recited in claim 11, Takahashi’s bonding layer includes, e.g., a silicone resin comprising a siloxane skeleton with alkyl functional groups, wherein the silicone resin further includes an inorganic filler, e.g. Al2O3 (e.g. ¶¶ [0081] – [0092]).  With respect to the alkyl groups, Takahashi states the alkyl has the formula CnH2n+1 where n is an integer (e.g. ¶¶ [0083] – [0085]).  Though not expressly stated, one of ordinary skill in the art would have therefore understood the alkyl group genus includes methyl, ethyl, propyl, butyl, pentyl, hexyl, etc., functional groups.
	The instant specification states the following regarding the bonding layer (e.g. p. 12, l. 25, to p. 13, l. 29):
	The bonding layer 60 includes a resin material. In the embodiment, the bonding layer 60 is configured so that the flexibility at a cryogenic temperature can be maintained. For example, the bonding layer 60 is a silicone-based, acrylic-based, modified silicone-based, or epoxy-based high polymer material30 and includes a high polymer material having at least one of carbon (C), hydrogen (H), nitrogen (N), silicon (Si), or oxygen (O) as a major component. 
	Here, in this specification, "cryogenic" refers to a low-temperature environment of -60 °C or less. Specifically,35 "cryogenic" refers to -60 °C to -120 °C. 
	It is favorable for the bonding layer 60 to include silicone.13 By the bonding layer 60 including silicone having excellent flexibility, the flexibility of the bonding layer 60 is maintained easily in a cryogenic environment. The breakage of the ceramic dielectric substrate 11 and the peeling from the base5 plate 50 of the ceramic dielectric substrate 11 in a cryogenic environment can be suppressed more reliably thereby. 
	The bonding layer 60 may include silicone having a molecular structure in which various functional groups are bonded to a siloxane skeleton. More specifically, it is favorable10 for the functional group bonded to the siloxane skeleton to include, for example, at least one of a methyl group, an ethyl group, a propyl group, a butyl group, a phenyl group, or a hexyl group. By the bonding layer 60 including silicone including such a functional group, the cold resistance, the strength, the15 elongation percentage, etc., of the bonding layer 60 in a cryogenic environment can be increased. 
	It is favorable for the bonding layer 60 to further include an inorganic filler. By the bonding layer 60 further including an inorganic filler, the in-plane temperature uniformity of the20 object W in a cryogenic environment can be increased. 
	It is favorable for the inorganic filler to include at least one compound including at least one element of silicon (Si) or aluminum (Al) and at least one element of carbon (C), nitrogen (N), or oxygen (O). More specifically, it is favorable for the25 inorganic filler to include, for example, at least one of Al2O3, SiC, AIN, Si3N4, AION, SIALON, or SiO2. By the bonding layer 60 including such an inorganic filler, the thermal conductivity and/or stability of mechanical characteristics of the bonding layer 60 in a cryogenic environment can be increased.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  
	Comparing Takahashi’s bonding layer to the bonding layer in the instant specification, it is observed the compositions thereof are substantially the same, or at least encompass those readily understood within the genus thereof.  Additionally, Takahashi’s ceramic dielectric substrate includes, e.g., aluminum oxide (e.g. ¶¶ [0027], [0096], [0097]), and Takahashi’s base plate metal is aluminum (e.g. ¶ [0056]).  The instant specification makes similar disclosures for the ceramic dielectric substrate and the base plate metal (e.g. p. 9, ll. 12 – 27; p. 10, ll. 2 4 – 7, 14 – 35; p. 13, l. 30 – 31).
	In view of the similar structures and composition Takahashi discloses in comparison to the instant specification, per the modification to include features as Kosakai suggests, a prima facie case of obviousness has been established regarding the electrostatic chuck being configured to be used in cryogenic conditions at -60 °C or less and features an elongation percentage α1 of the bonding layer at -60 °C is not less than 120%, a ratio α1/ α2 of the elongation percentage α1 to an elongation percentage α2 of the bonding layer at 25 °C is not less than 0.60, an elastic modulus γ1 of the bonding layer at -60 °C is not less than 0.1 MPa and not more than 10 MPa, and a ratio γ1/γ2 of the elastic modulus γ1 to an elastic modulus γ2 of the bonding layer at 25 °C is not less than 0.6 and not more than 30.
	Regarding claim 12, in addition to the limitations of claim 11, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi, Fish, and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the elongation percentage α1 being 175% or more.
	Regarding claim 13, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi, Fish, and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the elongation percentage α1 being 200% or more.
	Regarding claim 14, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi, Fish, and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the ratio α1/α2 being 0.80 or more.
	Regarding claim 15, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi, Fish, and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the elastic modulus γ1 being 0.3 MPa or more.
	Regarding claim 16, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi, Fish, and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the ratio γ1/γ2 being 0.8 or more.
	Regarding claim 17, in addition to the limitations of claim 12, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi, Fish, and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding a bonding strength β1 of the bonding layer at
-60 °C is not less than 0.4 MPa and not more than 10 MPa.
	Regarding claim 18, in addition to the limitations of claim 17, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi, Fish, and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding a ratio β1/β2 of the bonding strength β1 to a
bonding strength β2 of the bonding layer at 25 °C is not less than 0.6 and not more than 10.	Regarding claim 19, in addition to the limitations of claim 17, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi, Fish, and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the bonding strength β1 being not less than 0.4 MPa and not more than 2.0 MPa.
	Regarding claim 20, in addition to the limitations of claim 18, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 11 in view of Takahashi, Fish, and Kosakai, i.e. due to the similarity in compositions and structures Takahashi discloses in comparison to the instant specification, a prima facie case of obviousness is established regarding the ratio β1/β2 is 0.8 or more.

Response to Arguments
Applicant’s arguments, see pp. 9 – 13, filed 11 July 2022, with respect to the rejections of claims 1 – 10 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kosakai.
	Applicant asserts patentability of the claims in that Takahashi does not teach the claimed requirements of the outer edge portions, namely a continuous and uninterrupted feature between upper and lower surface of a ceramic dielectric substrate.
	However, Kosakai (newly cited herein) addresses this feature and provides the same for purpose of containing cooling gas useful for improving heat transfer between a semiconductor wafer being processed and the electrostatic chuck.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Therefore, while the examiner acknowledges Applicant’s comments regarding Takahashi’s silicone resin corresponding to the claimed bonding layer exhibit heat resistance, and even though Takahashi may not explicitly describe using an electrostatic chuck at cryogenic temperatures, the fact remains that Takahashi’s structures and compositions are indistinguishable from those claimed.
	"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  MPEP § 2112.01, I.  The examiner finds Takahashi’s disclosure of a silicone resin exhibiting heat resistance insufficient to overcome the art of record, particularly in view of Fish’s disclosures allowing for electrostatic chucks to operate from -270°C to +270°C (“operating range of ±270°C”: e.g. ¶¶ [0028], [0029]) and structures with both heating and cooling means (e.g. ¶ [0034]).  
	Therefore, the examiner’s positions regarding Takahashi and Fish are maintained herein with respect to the first through sixth conditions of claim 1.  The examiner observes claim 11 is substantially the same as claim 1 except that four of said conditions recited in claim 1 are required in claim 11 rather than a single one in claim 1.  Since claims 2 – 10 depend on claim 1, and claims 12 – 20 depend on claim 11, the examiner’s observations with respect to claim 1 similarly apply to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783